Order entered October 25, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01066-CV

                    IN THE INTEREST OF D.S., A CHILD, Appellant

                     On Appeal from the 470th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 470-01775-2016

                                          ORDER
       Before the Court is the October 20, 2017 request of court reporter Tanner Joy Feast for an

extension of time to file court reporter’s record. We GRANT the request. The reporter’s record

shall be filed by November 8, 2017.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE